DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 12 and 15 – 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackerman et al. (US 2014/0375540).
As to claim 1, Ackerman discloses an augmented reality system (fig. 1) comprising: a head-mounted display (microdisplay 102 of fig. 3) configured to present virtual content by outputting light to a user (user’s eye 120 of fig. 3 [0028]); an imaging device configured to capture images of eyes of the user (eye tracking sensor 134B includes one or more cameras [0029]); and at least one processor (processor 210 of fig. 4) communicatively coupled to the head-mounted display (microdisplay 120 of fig. 4) and the imaging device (eye tracking camera 134B of fig.4), the at least one processor configured to: provide, with the left-eye display (images of virtual objects are displayed independently to the left and right eyes by the head mounted display device [0001]), a left-eye alignment marker (actual alignment crosshairs 652 of fig. 10 [0052], x axis alignment for left eye shown in fig. 7 [0048]); provide, with the right-eye display (images of virtual objects are displayed independently to the left and right eyes by the head mounted display device [0001]), a right-eye alignment marker (actual alignment crosshairs 652 of fig. 10 [0052] x axis alignment for right eye shown in fig. 7 [0048]); receive user input to adjust at least one of the left-eye and the right-eye alignment markers (provide precise feedback to the user on how to adjust head mounted display device 2 so as to provide centered, optimal alignment of the optical elements 115 with the user's eyes [0041], user may manually adjust the head mounted display device 2 to move it horizontally and vertically until the actual alignment crosshairs 652 alignment with reference alignment crosshairs 650 [0053]); and vertically adjust image content in the at least one of the left-eye and right-eye displays based on the received user input (provide a virtual image to the user and send instructions accordingly to the head mounted display device [0041]  user may manually adjust the head mounted display device 2 to move it horizontally and vertically until the actual alignment crosshairs 652 alignment with 
As to claim 2 (dependent on 1), Ackerman discloses the augmented reality system, wherein the processor (processor 210 of fig. 4) is configured to: determine if the head-mounted display system is level relative to the user's left and right eyes (visual instructions 654 on how to adjust the head mounted display device 2 include instructions on how to rotate the head mounted display device 2 to properly align it with the user's eyes [0054]); and provide the user with feedback on whether the head-mounted display system is level relative to the user's left and right eyes before providing the left or right-eye alignment markers (the visual instructions 654 provide a closed loop feedback system indicating to the user the adjustment of the head mounted display device 2 [0054]).  
As to claim 3 (dependent on 1), Ackerman discloses the augmented reality system, wherein the processor is configured to provide the user with feedback on whether the head-mounted display is level relative to the user's left and right eyes by presenting a level marker having an orientation that changes in relation to an orientation of the head-mounted display relative to the user's left and right eyes (a user moves the head mounted display device 2, the actual alignment crosshairs 62 will move to show the user's progress. Thus, the virtual crosshairs 650, 652 provide a closed loop feedback system indicating to the user the adjustment of the head mounted display device 2 [0053]).
As to claim 4 (dependent on 1), Ackerman discloses the augmented reality system, further comprising an eye-tracking system, wherein the processor is configured to determine if the head-mounted display system is level relative to the user's left and right eyes based on eye tracking data from the eye- tracking system (the eye position and tracking system 134 is able to determine a position of the left and right eyes relative to a position of the eye position and tracking system 134 [0034], wherein the processing unit 4 is able to use this known geometry to translate distances and angular orientations between the eye position and tracking assembly 134 and the user's eyes to distances and angular orientations between the optical elements 115 and the user's eyes [0047] angular orientations represents level).  
As to claim 5 (dependent on 1), Ackerman discloses the augmented reality system, further comprising an eye-tracking system, wherein the processor is further configured to determine an interocular axis of the -86-WO 2020/023672PCT/US2019/043302 user that extends between the user's left and right eyes based on eye tracking data from the eye-tracking system (position and tracking assembly senses misalignment of the position and tracking assembly with respect to an inter-pupillary distance of the wearer's eyes, claim 3. Particularly, position and tracking assembly for sensing a position with respect to the x, y and z axes of the position and tracking assembly to the eyes, and an angular rotation with respect to rotation about the x, y and z axes an x-axis of the position and tracking assembly to the eyes; a processor coupled to the display unit and position and tracking assembly for determining a position and angular orientation of the optical elements relative to the eyes [0007]).  
As to claim 6 (dependent on 5), Ackerman discloses the augmented reality system, wherein the processor is further configured to determine if the head-mounted display system is level relative to the user's left and right eyes by determining an orientation of the eye-tracking system relative to the interocular axis of the user ( position and tracking assembly for sensing a position with respect to the x, y and z axes of the position and tracking assembly to the eyes, and an angular rotation with respect to rotation about the x, y and z axes an x-axis of the position and tracking assembly to the eyes; a processor coupled to the display unit and position and tracking assembly for determining a position and angular orientation of the optical elements relative to the eyes; and a feedback routine implemented by the processor for providing feedback to the user to adjust at least one of the position and orientation of the head mounted display relative to the eyes based on the determination from the processor [0007]).  
As to claim 7 (dependent on 5), Ackerman discloses the augmented reality system, wherein the processor is configured to provide the user with feedback on whether the head-mounted display is level relative to the user's left and right eyes by presenting a level marker having an orientation that changes in relation with the orientation of the eye-tracking system relative to the interocular axis of the user (user may manually adjust the head mounted display device 2 to move it horizontally and vertically until the actual alignment crosshairs 652 alignment with reference alignment crosshairs 650, wherein the virtual crosshairs 650, 652 provide a closed loop feedback system indicating to the user the adjustment of the head mounted display device 2 [0053]).  
As to claim 8 (dependent on 5), Ackerman discloses the augmented reality system, wherein the processor is configured to provide the user with feedback on whether the head-mounted display is level relative to the user's left and right eyes by presenting a static level marker associated with an orientation of the head-mounted display and presenting a dynamic level marker associated with an orientation of the interocular axis (the head mounted display device 2 including virtual reference alignment crosshairs 650 (static) and virtual actual alignment crosshairs 652 (dynamic) [0052];  reference alignment crosshairs 650 may represent an optimally aligned and centered position of the head mounted display device 2 on the user's eyes. The actual alignment crosshairs 652 may represent the actual position of the head mounted display device 2 and the degree of offset along both the vertical and horizontal axes [0052]), wherein the dynamic level marker moves relative to the static level marker as the orientation of the interocular axis changes relative to the head- mounted display (user may manually adjust the head mounted display device 2 to move it horizontally and vertically until the actual alignment crosshairs 652 alignment with reference alignment crosshairs 650, wherein the virtual crosshairs 650, 652 provide a closed loop feedback system indicating to the user the adjustment of the head mounted display device 2 [0053]).  
As to claim 9 (dependent on 8), Ackerman discloses the augmented reality system, wherein the dynamic level marker merges with the static level marker when the head-mounted display is level relative to the interocular axis (adjust the head mounted display device 2 to move it horizontally and vertically until the actual alignment crosshairs 652 alignment with reference alignment crosshairs 650 [0053]).  
As to claim 10 (dependent on 1), Ackerman discloses the augmented reality system, wherein the left-eye alignment marker comprises a first horizontal line (x axis alignment for left eye shown in fig. 7 [0048]) and wherein the right-eye alignment marker comprises a second horizontal line (x axis alignment for right eye shown in fig. 7 [0048]).  
As to claim 11 (dependent on 10), Ackerman discloses the augmented reality system, wherein the processor is configured to receive user input to adjust at least one of the left-eye and right-eye alignment markers in the form of user input to raise or lower at least one of the first and second horizontal lines (user may manually adjust the head mounted display device 2 to move it horizontally and vertically until the actual alignment crosshairs 652 alignment with reference alignment crosshairs 650 [0053]).  
As to claim 12 (dependent on 10), Ackerman discloses the augmented reality system, wherein the processor is configured to receive user input to adjust at least one of the left-eye and right-eye alignment markers in the form of user input to raise or lower at least one of the first and second -87-WO 2020/023672PCT/US2019/043302 horizontal lines until the first and second horizontal lines are level from the perspective of the user (user may manually adjust the head mounted display device 2 to move it horizontally and vertically until the actual alignment crosshairs 652 alignment with reference alignment crosshairs 650 [0053]).  
As to claim 15, Ackerman discloses a method for vertically aligning, with a user's left and right eyes, displayed content of a left-eye display and a right-eye display of a head-mounted display system (The user may manually adjust the head mounted display device 2 to move it horizontally and vertically until the actual alignment crosshairs 652 alignment with reference alignment crosshairs 650 [0053 – 0054]), the method comprising: providing, with the left-eye display (images of virtual objects , a left-eye alignment marker (actual alignment crosshairs 652 of fig. 10 [0052], x axis alignment for left eye shown in fig. 7 [0048]); providing, with the right-eye display (images of virtual objects are displayed independently to the left and right eyes by the head mounted display device [0001]), a right-eye alignment marker (actual alignment crosshairs 652 of fig. 10 [0052], x axis alignment for right eye shown in fig. 7 [0048]); receiving user input to adjust at least one of the left-eye and the right-eye alignment markers (provide precise feedback to the user on how to adjust head mounted display device 2 so as to provide centered, optimal alignment of the optical elements 115 with the user's eyes [0041], user may manually adjust the head mounted display device 2 to move it horizontally and vertically until the actual alignment crosshairs 652 alignment with reference alignment crosshairs 650 [0053]); and vertically adjusting image content in at least one of the left-eye and right-eye displays based on the received user input (provide a virtual image to the user and send instructions accordingly to the head mounted display device [0041]  user may manually adjust the head mounted display device 2 to move it horizontally and vertically until the actual alignment crosshairs 652 alignment with reference alignment crosshairs 650 [0053] graphical IPD adjustment can be combined with the horizontal/vertical adjustment [0056]).  
As to claim 16 (dependent on 15), Ackerman discloses the method, further comprising: determining a level of the head-mounted display system relative to the user's left and right eyes (visual instructions 654 on how to adjust the head mounted display device 2 include instructions on how to rotate the head mounted display device and -88-WO 2020/023672PCT/US2019/043302 providing the user feedback on whether the head-mounted display system is level relative to the user's left and right eyes before providing the left or right-eye alignment markers (the visual instructions 654 provide a closed loop feedback system indicating to the user the adjustment of the head mounted display device 2 [0054]).  
As to claim 17 (dependent on 15), Ackerman discloses the method, wherein the head-mounted display system comprises an eye-tracking system (eye tracking sensor 134B includes one or more cameras [0029]), wherein determining the level of the head-mounted display system relative to the user's left and right eyes comprises utilizing the eye-tracking system (eye tracking system [0029]) to determine an interocular axis of the user that extends between the user's left and right eyes and determining a level of the head-mounted display system relative to the interocular axis (position and tracking assembly senses misalignment of the position and tracking assembly with respect to an inter-pupillary distance of the wearer's eyes, claim 3. Particularly, position and tracking assembly for sensing a position with respect to the x, y and z axes of the position and tracking assembly to the eyes, and an angular rotation with respect to rotation about the x, y and z axes an x-axis of the position and tracking assembly to the eyes; a processor coupled to the display unit and position and tracking assembly for determining a position and angular orientation of the optical elements relative to the eyes [0007]).  
As to claim 18 (dependent on 17), Ackerman discloses the method, wherein utilizing the eye-tracking system to determine an interocular axis of the user comprises: determining, with the eye-tracking system, a center of rotation of the user's left eye (a position and tracking assembly for sensing a position with respect to the x, y and z axes of the position and tracking assembly to the eyes, and an angular rotation with respect to rotation about the x, y and z axes an x-axis of the position and tracking assembly to the eyes [0007], separate eye position and tracking assembly 134 for each of the left and right eyes so that a user's IPD may be determined, identifying center of the eye (left eye) [0030], figs. 7 – 9); determining, with the eye-tracking system, a center of rotation of the user's right eye (eye position and tracking assembly 134 for each of the left and right eyes so that a user's IPD may be determined, identifying center of the eye (right eye) [0030], [0035 – 0037], figs. 7 – 9); and determining a position of a line extending between the centers of rotation of the user's left and right eyes, wherein the line constitutes the interocular axis (using the known center of the left and right eyes, processing unit 4 may determine any horizontal misalignment along the X axis between the IPD of the user and the center-to-center distance between optical elements 115 [0051 – 0053]).  
As to claim 19 (dependent on 15), Ackerman discloses the method, wherein providing the left-eye alignment marker comprises providing, with the left-eye display, a first vertical alignment marker and a first horizontal alignment marker (actual alignment crosshairs 652 of fig. 10 [0052 – 0053], x axis alignment for left eye shown in fig. 7 [0048]) and wherein providing the right-eye alignment marker comprises providing, with the right-eye display, a second vertical alignment marker and a second horizontal alignment marker (actual alignment crosshairs 652 of fig. 10 [0052 – 0053] x axis alignment for right eye shown in fig. 7 [0048]).  
claim 20 (dependent on 19), Ackerman discloses the method, wherein, when viewed by the user, the first and second vertical alignment markers fuse together in the user's vision and the first and second horizontal alignment markers remain unfused in the user's vision (a user can adjust the distance between the optical elements 115 using the adjustable mechanism on the head mounted display device 2 until adjustment crosshairs 662, 664 come together (fusing of vertical marks) over reference alignment crosshairs 660 [0056], horizontal markers are adjusted through rotation [0049], inherently remain unfused during horizontal adjustment of distance between the optical elements 115).  
As to claim 21 (dependent on 19), Ackerman discloses the method, receiving the user input to adjust the at least one of the left-eye and right-eye alignment markers comprises receiving user input to move at least one of the first and second horizontal alignment markers vertically (the user may manually adjust the head mounted display device 2 to move it horizontally and vertically until the actual alignment crosshairs 652 alignment with reference alignment crosshairs 650 [0053 – 0054]).  
As to claim 22 (dependent on 19), Ackerman discloses the method, receiving the user input to adjust the at least one of the left-eye and right-eye alignment markers comprises receiving user input to move at least one of the first and second horizontal alignment markers vertically (user may manually adjust the head mounted display device 2 to move it horizontally and vertically until the actual alignment crosshairs 652 alignment with reference alignment crosshairs 650 [0053 – 0054]) until the first and second horizontal alignment markers are vertically aligned with each other in the user's vision (instructions could have additionally or alternatively included instructions on how to rotate the head mounted display device 2 to properly align it with the user's eyes, as a user adjusts the head mounted display device 2 per the instructions, the amounts shown for the adjustment may change to show the user's progress [0053 – 0054]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Samec et al. (US 2017/0000683).
As to claim 13 (dependent on 1) and claim 14 (dependent on 1), Ackerman discloses the augmented reality system, but fails to disclose that the system comprises the head-mounted display comprises a first waveguide stack configured to pass light from the world into the left eye of the user and a second waveguide stack configured to pass light from the world into the right eye of the user, wherein each waveguide stack comprises a plurality of waveguides where one or more waveguides of that waveguide stack are configured to output light to the user with a different amount of wavefront divergence than one or more other waveguides of that waveguide stack, wherein 
In the same field of endeavor, Samec discloses a head mounted display, wherein the head-mounted display comprises a first waveguide stack configured to pass light from the world into the left eye of the user and a second waveguide stack configured to pass light from the world into the right eye of the user (The display platform can be configured similarly to the display lens 106, as described herein in greater detail with reference to FIG. 5. The display platform can include left and right displays respectively for the left and right eyes of the wearer [1811], wherein  VFEs or adaptable optics may be included in the display lens 106 and VFEs or adaptable optics may also be integrated into a waveguide stack [1654 – 1657], [1508] and [1515]), wherein each waveguide stack comprises a plurality of waveguides (plurality of waveguides of fig. 10D [1655], (pairs of waveguides and lenses of fig. 10D)) where one or more waveguides of that waveguide stack are configured to output light to the user with a different amount of wavefront divergence than one or more other waveguides of that waveguide stack (configured to create another incremental amount of wavefront divergence [1657], [1512]), wherein different amounts of wavefront divergence are associated with different accommodation by the eye (eye/brain interpretation of depth [1657], [1512]), and wherein the outputted light with different amounts of wavefront divergence forms virtual objects at different perceived depths away from the user (eye/brain interprets light of the second color component coming from that third waveguide (186) as coming from a second focal ).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ackerman and the teachings of Samec, such that display was provided with waveguide structure as disclosed by Samec, with motivation to provide a display device that is less bulky increasing comfort of the user (Samec, [0005]) while allowing for 3D depth perception of displayed images (Samec, [1511].)

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Mendis et al. (US 9,094,677).
As to claim 23 (dependent on 15), Ackerman discloses the method for determining level of HMD corresponding to needed adjustment, but fails to disclose the method further comprising: determining that the user has worn the head-mounted display system for a given threshold of time; and in response to determining that the user has worn the head-mounted display system for the given threshold of time, performing determining the needed adjustment of the head- mounted display system.
In the same field of endeavor, Mendis discloses a method comprising: determining that the user has worn the head-mounted display system for a given threshold of time (waiting a delay period before repositioning of the display col, 11, line 62 – col, 12, line 35); and in response to determining that the user has worn the head-mounted display system for the given threshold of time, performing determining the needed adjustment of the head- mounted display system 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ackerman and the teachings of Mendis, such that the determining of level was performed after a threshold period of time, with motivation to manipulate display position based on user’s needs (Mendis, col, 12, lines 20 – 35).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623